Title: To George Washington from David Stuart, 27 December 1798
From: Stuart, David
To: Washington, George

 

Dear Sir,
Hope Park Decr 27th 1798

I expect you have not had an opportunity of seeing the inclosed address—written by Mr Evans on the subject of the alien and sedition bills—It is so excellent in my judgement, that tho’ it is borrowed, I cannot refuse taking the liberty of furnishing you with it—It is much to be lamented, it did not appear sooner, as it could not have failed I think of dissipating the fears of many well intentioned but meek persons—I hope even now, it will make many of them abandon their great Champion, whose inconsistency at present is more fully established than has ever yet happened—With the compts of the season, I am Dr Sir Your affecte Servt

Dd Stuart

